Opinion issued October 28, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00070-CV
____________

EASTEX RECONDITIONING, INC., D/B/A E.R.I. MOTORS, 
AND DON MURPHY, Appellants

V.

FIRST EDUCATORS CREDIT UNION, Appellee




On Appeal from the 125th District Court
Harris County, Texas
Trial Court Cause No. 2000-51534




MEMORANDUM OPINION
          Appellants, Eastex Reconditioning, Inc., d/b/a E.R.I. Motors, and Don Murphy,
have filed a motion to dismiss their appeal.  More than 10 days have elapsed, and no
objection has been filed.  No opinion has issued.  Accordingly, the motion is granted,
and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(2).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.